                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JAVIAN YOUNG,
#147349                                                                           PLAINTIFF

V.                                  5:19-CV-358-BRW-BD

EDWARD ADAMS, et al.                                                             DEFENDANTS

                                            ORDER

       I have received a Partial Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. Mr. Young has not filed objections. After careful review, I

approve and adopt the Recommendation in all respects.

       Mr. Young’s claims against Defendants Taylor, Donson, and Henry are DISMISSED,

without prejudice. The Clerk is instructed to terminate these individuals as party Defendants.

       IT IS SO ORDERED, this 11th day of December, 2019.



                                             Billy Roy Wilson ________________
                                             UNITED STATES DISTRICT JUDGE
